UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 18-4735


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LESLIE MCCLURE BYERS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, District Judge. (1:18-cr-00036-MR-DLH-1)


Submitted: September 23, 2019                                     Decided: October 8, 2019


Before AGEE and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Howard W. Anderson III, LAW OFFICE OF HOWARD W. ANDERSON III, LLC,
Pendleton, South Carolina, for Appellant. R. Andrew Murray, United States Attorney,
Elizabeth M. Greenough, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leslie McClure Byers appeals the 68-month sentence imposed by the district court

after she pleaded guilty to conspiracy to possess with intent to distribute methamphetamine,

in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846 (2012), and possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B).           She

contends that the district court erred in applying a two-level enhancement for maintaining

a premises for the purpose of distributing a controlled substance, see U.S. Sentencing

Guidelines Manual § 2D1.1(b)(12) (2016), and that her sentence is substantively

unreasonable. We affirm.

       “We ‘review all sentences—whether inside, just outside, or significantly outside the

Guidelines range—under a deferential abuse-of-discretion standard.’” United States v.

Blue, 877 F.3d 513, 517 (4th Cir. 2017) (quoting Gall v. United States, 552 U.S. 38, 41

(2007)). We presume that a sentence imposed within a properly calculated Sentencing

Guidelines range is substantively reasonable. United States v. Louthian, 756 F.3d 295, 306

(4th Cir. 2014). “Such a presumption can only be rebutted by showing that the sentence is

unreasonable when measured against the 18 U.S.C. § 3553(a) [(2012)] factors.” Id.

       In determining whether a district court properly applied the Sentencing Guidelines,

we review a district court’s factual findings for clear error and its legal conclusions de

novo. United States v. Oceanic Illsabe Ltd., 889 F.3d 178, 194 (4th Cir. 2018). Under the

clear error standard, we may not reverse a district court’s findings simply because we would

have reached a different result. United States v. Charboneau, 914 F.3d 906, 912 (4th Cir.



                                             2
2019). Instead, we may only reverse if we are “left with the definite and firm conviction

that a mistake has been committed.” Id. (internal quotation marks omitted).

       The Guidelines provide for a two-level increase in the defendant’s offense level if

the defendant “maintained a premises for the purpose of manufacturing or distributing a

controlled substance.” USSG § 2D1.1(b)(12). Byers acknowledges that application note

17 to USSG § 2D1.1(b)(12) provides that “manufacturing or distributing a controlled

substance need not be the sole purpose for which the premises was maintained, but must

be one of the defendant’s primary or principal uses for the premises, rather than one of the

defendant’s incidental or collateral uses for the premises.” She contends, nevertheless, that

note 17 conflicts with the plain language of USSG § 2D1.1(b)(12), which, according to

her, requires that a premises be used solely for the purpose of distributing drugs in order

for the enhancement to apply. We, however, see no conflict, and ample case law establishes

that drug distribution need only be one primary purpose of the premises to qualify for the

enhancement. See United States v. Murphy, 901 F.3d 1185, 1190 (10th Cir. 2018); United

States v. George, 872 F.3d 1197, 1205 (11th Cir. 2017); United States v. Jones, 778 F.3d
375, 384-85 (1st Cir. 2015); United States v. Bell, 766 F.3d 634, 638 (6th Cir. 2014); United

States v. Sanchez, 710 F.3d 724, 729 (7th Cir.), vacated on other grounds, 571 U.S. 801

(2013); United States v. Miller, 698 F.3d 699, 707 (8th Cir. 2012); see also Stinson v. United

States, 508 U.S. 36, 38 (1993) (“[C]ommentary in the Guidelines Manual that interprets or

explains a guideline is authoritative unless it violates the Constitution or a federal statute,

or is inconsistent with, or a plainly erroneous reading of, that guideline.”).



                                              3
       We further conclude that the district court did not clearly err in finding that the

enhancement applied to the facts of Byers’ case. The evidence showed that Byers hid the

drugs at her house, sold the drugs from her house, and directed her daughter, who lived in

the same house, to sell the drugs in one transaction at the house when Byers was not there.

Under these circumstances, we see no clear error. See Charboneau, 914 F.3d at 912.

       Byers next contends that her sentence is substantively unreasonable and that the

district court should have sentenced her to 60 months in light of the Government’s view

that a Guidelines sentence, including 60 months, was adequate and in light of her poor

health. We conclude, however, that Byers’ within-Guidelines sentence is presumptively

reasonable. The court specifically noted that it had elected to impose a sentence at the high

end rather than the low end of the Guidelines range in light of the seriousness of Byers’

offenses and the nature of her involvement in the offenses. Byers fails to rebut the

presumption afforded her within-Guidelines sentence. Louthian, 756 F.3d at 306.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4